                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OP VIRGINIA
                                Richmond Division


UNITED STATES OF AMERICA,


V.                                              Criminal Action No. 3:08CR171

DWAYNE WHITE


                                MEMORANDUM OPINION


     Dwayne White, a federal inmate proceeding with counsel, filed

this 28 U.S.C. § 2255 Motion ("§ 2255 Motion," ECF No. 48) arguing

that his firearm conviction is invalid                 under       Johnson   v.   United

States, 135 S. Ct. 2551 (2015).               By Memorandum Opinion and Order

entered on September 25, 2019, the Court granted White's § 2255

Motion.    Additionally, the Court directed the parties, within

fourteen (14) days of the date of entry thereof, to file their

position   as     to    whether     the     Court    needs    to    conduct       a   full

resentencing or may simply enter a corrected judgment.                                (ECF

Nos. 61, 62.)          White filed his position that the Court should

simply enter a corrected judgment.                 The Government, inexplicably,

failed to respond.            For the reasons set forth below, the Court

will enter a corrected judgment.


                       I.    PERTINENT PROCEDURAL HISTORY


     On    June    3,       2008,   White    was    charged    in     a   three-count

Superseding Indictment.             (ECF No. 10.)       Count One charged White

with conspiracy to obstruct, delay, and affect commerce by robbery
{"conspiracy to commit Hobbs Act robbery").    (Id. at 1.)      Count

Two charged that on October 20, 2007, White used, carried, and

brandished a firearm during and in relation to a crime of violence,

to wit, the conspiracy to commit Hobbs Act robbery charged in Count

One and "interference with commerce by force."      (Id. at 1-2.)

Count Three charged that on November 1, 2007, White used, carried-,

and brandished a firearm during and in relation to a crime of

violence, to wit, conspiracy to commit Hobbs Act robbery charged

in Count One "and interference with commerce by force."      (Id. at

2.)

      On June 9, 2008, pursuant to a Plea Agreement, White pled

guilty to Counts One and Three.   (EOF No. 12, at 1; EOF No. 14.)

The Plea Agreement specified that the predicate crime of violence

for the firearm charge in Count Three was Hobbs Act conspiracy..

Specifically, the relevant portion of the Plea Agreement provided:

           The defendant agrees to plead guilty to Counts One
      and Three of the pending Superseding Indictment.




                b.   Count Three charges that the defendant,
      in furtherance of a crime of violence for which he may
      be prosecuted in a court of the United States, to wit:
      conspiracy to interfere with commerce by threats and
      violence, did knowingly and unlawfully possess and
      brandish, and did aid, abet, counsel, command, induce,
      and cause to be possessed and brandished, firearms, in
      violation of Title 18 United States Code, Section
      924(c).
(Id. at 1.)     Critically, the Plea Agreement omitted any reference

to a non-conspiracy Hobbs Act robbery as a predicate crime of

violence for Count Three.


      On September 12, 2008, the Court sentenced White to 240 months

on   Count   One    and    240   months    on     Count   Three,    to    be     served

consecutively.      (ECF No. 23, at 2.)

         On June 27, 2016, White filed his § 2255 Motion arguing that

his conviction and sentence on Count Three must be vacated because


because    of the    Supreme     Court's    decision in         Johnson    v.    United

States, 135 S. Ct. 2551 (2015).             By Memorandum Opinion and Order

entered on September 25, 2019, the Court granted Smith's § 2255

Motion and vacated his conviction and sentence on Count Three.



                                 II.      ANALYSIS


      The United States Court of Appeals for the Fourth Circuit has

explained that,

      the end result of a successful § 2255 proceeding must be
      the vacatur of the prisoner's unlawful sentence (and
      perhaps one or more of his convictions) and one of the
      following: (1) the prisoner's release, (2) the grant of
      a future new trial to the prisoner, (3) or a new
      sentence, be it imposed by (a) a resentencing or (b) a
      corrected sentence.


United    States    v.    Hadden,   475    F.3d    652,   661    (4th     Cir.   2007)

(footnote omitted) (citing 28 U.S.C. § 2255(b)).                   "[T]he goal of

§ 2255 review is to place the defendant in                      exactly the same

position he would have been had there been no error in the first
instance."       Id. at 665 (citations omitted) (internal quotation

marks omitted).         Here, as White agrees, that goal is met simply by

entering     a    new    judgment     reflecting         the       vacatur   of    White's

conviction       and    sentence    on     Count   Three.           White    already    was

sentenced    to    the     statutory       maximum       sentence      for   Count     One.

Accordingly, contemporaneous with the issuance of this Memorandum

Opinion    and    Order    the     Court    will   enter       a    corrected     judgment

reflecting only White's conviction and sentence on Count One.

     The    Clerk is directed to send                a    copy of this        Memorandum

Opinion to White and counsel of record.

     It is so ORDERED.




                                                  /s/
                                   Robert E. Payne
                                   Senior United States District Judge




Richmond, Virginia
Date: February    fa        , 2020
